Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                May 04, 2022

The Court of Appeals hereby passes the following order:

A22D0334. RAYSHUN DORSEY v. SUNSHINE MANAGEMENT, LLC.

      This case began as a dispossessory proceeding in magistrate court. Following
an adverse ruling, defendant Rayshun Dorsey appealed to the superior court. On
January 20, 2022, the superior court issued a writ of possession and judgment in favor
of Sunshine Management, LLC, which it later amended on January 27, 2022. Dorsey
filed a direct appeal, which was dismissed based on Dorsey’s failure to file an
application for discretionary review as required under OCGA § 5-6-35 (a) (1). See
Case No. A22A1180 (Mar. 29, 2022). Dorsey filed this application on April 11, 2022.
We lack jurisdiction.
      This application is untimely. Ordinarily, an application for discretionary review
must be filed within 30 days of entry of the order sought to be appealed. See OCGA
§ 5-6-35 (d). Under OCGA § 44-7-56, however, appeals in dispossessory actions
must be filed within seven days of the date the judgment was entered. See Ray M.
Wright, Inc. v. Jones, 239 Ga. App. 521, 522-523 (521 SE2d 456) (1999); see also
Court of Appeals Rule 31 (a). Dorsey’s application was filed on April 11, 2022, 74
days after the superior court entered its amended writ of possession.
      Additionally, the application contains a motion to retroactively extend the time
for Dorsey to file his application. Under OCGA § 5-6-39 (a) (5), this Court may grant
an extension of time for filing an application for discretionary appeal. See Gable v.
State, 290 Ga. 81, 84-85 (2) (a) (720 SE2d 170) (2011); accord Court of Appeals Rule
16 (c). The request for an extension, however, “must be made before expiration of the
period for filing as originally prescribed or as extended by a permissible previous
order.” OCGA § 5-6-39 (d); see also Court of Appeals Rule 31 (i); Gable, 290 Ga. at
84-85 (2) (a). Dorsey’s request for an extension of time in which to file an application
for discretionary appeal is untimely. See OCGA §§ 5-6-35 (d); 5-6-39 (d); Court of
Appeals Rule 31 (i); Gable, 290 Ga. at 84-85 (2) (a).
      Accordingly, we DENY the motion to extend the time to file the application,
and we lack jurisdiction to consider this untimely application, which is hereby
DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         05/04/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.